                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

Not for Publication


 MARK VAN,

                 Plaint[/
                                                            Civil Action No. 17-4254 (JMV) (JBC)
         v.

 ATLANTIC HEALTH SYSTEMS, ANTHONY                                   OPINION & ORDER
 RAFF1NO, AND LYDIA LOPEZ,

                 Defendants.


John Michael Vazguez, U.S.D.J.

       This matter concerns Plaintiff Mark Van’s claims of workplace-related misconduct against

his former employer, AHS Hospital Corp./Atlantic Ambulance (“AHS”); his former supervisor,

Tony Raffino; and a director who investigated a relevant complaint, Lydia Lopez (collectively the

“Defendants”).    D.E. 19.     Currently pending before the Court is Plaintiffs motion for

reconsideration of a portion of the Court’s October 31, 2018 Opinion and Order, D.E. 40, 41,

dismissing Plaintiffs negligent retention claim against AHS.         D.E. 42.      This motion for

reconsideration was decided without oral argument pursuant to Federal Rule of Civil Procedure

78(b) and Local Civil Rule 78.1(b). The Court has considered the parties’ submissions’ and, for

the reasons that follow, the Court denies Plaintiffs motion for reconsideration.




  Plaintiffs brief in support of his motion will be referred to as “P1. Br.” D.E. 42-1. Defendants’
opposition to this motion will be referred to as “Def. Opp’n.” D.E. 45. Plaintiff did not file a
reply.
    I.    BACKGROUND

          The Court included an extensive factual background in its October 31, 2018 Opinion

dismissing Plaintiffs First Amended Complaint, D.E. 40 (“Prior Op.”) at 2-6, which the Court

incorporates by reference here. Plaintiff moved for reconsideration of a portion of this decision

on November 14, 2018, arguing only that the Court reconsider its dismissal of Plaintiffs negligent

retentionlfailure to train allegation as to AHS. P1. Br. at 1.

    II.    STANDARD OF REVIEW

          In the District of New Jersey, motions for reconsideration can be made pursuant to Local

Civil Rule 7.1(i). The rule provides that such motions must be made within fourteen days of the

entry of an order. The Court issued its Order on October 31, 2018. D.E. 41. Plaintiff filed his

motion for reconsideration on November 14, 2018. D.E. 42. Accordingly, Plaintiff complied with

this time requirement.

          Substantively, a motion for reconsideration is viable when one of three scenarios is present:

(1) an intervening change in the controlling law, (2) the availability of new evidence not previously

available, or (3) the need to correct a clear error of law or prevent manifest injustice. Carmichael

v. Everson, No. 03-4787, 2004 WL 1587894, at *1 (D.N.J. May 21, 2004) (citations omitted).

Granting a motion for reconsideration is an “extraordinary remedy,” to be granted “sparingly.” NL

Indus., Inc. v. Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996) (citations omitted).

A motion for reconsideration, however, does not entitle a party to a second bite at the apple.

Therefore, a motion for reconsideration is inappropriate when a party merely disagrees with a

court’s ruling or when a party simply wishes to re-argue or re-hash its original motion. Sc/i.

Specialty, Inc. v. ferrentino, No. 14-4507, 2015 WL 4602995, *2..3 (D.N.J. July 30, 2015); see

also florham Park Chevron, Inc. v. Chevron US.A., 680 F. Supp. 159, 162 (D.N.J. 1988).



                                                    2
Moreover, a motion for reconsideration is not an opportunity to raise matters that could have been

raised before the original decision was reached. Bowers v. NCAA, 130 F. Supp. 2d 610, 613 (D.N.J.

2001).

    III. ANALYSIS

         Plaintiff is not arguing an intervening change in law or that new evidence has since become

available in support of its motion for reconsideration. Instead, Plaintiff appears to be arguing that

the Court must correct a clear error of law or prevent manifest injustice. In its Prior Opinion, the

Court dismissed Plaintiffs negligent retention/failure to train claim2 because “[u]nder Jersey law

an action in negligence against an employer is barred by the New Jersey Workers Compensation

Act, N.J.S.A.   §   34:15-8.” Prior Op. at 12. Plaintiff now argues that the Court should not have

dismissed Plaintiffs negligent retention/failure to train claim against AHS as to Raffino’s conduct

regarding the BOLO because Plaintiff was not employed by AHS at the time that these events

occurred. P1. Br. at 1. In support of this position, Plaintiff cites only a 2011 unpublished decision

from a Wisconsin appellate court, interpreting Wisconsin law. Id. at 2.

         First, Plaintiff had an opportunity to make this argument in opposing Defendants’ motion

to dismiss, but Plaintiff failed to timely oppose Defendants’ motion. Defendants moved to dismiss

on June 19, 2018. D.E. 20. Plaintiff requested two extensions and the Court granted both. D.E.

25, 29. Pursuant to the second extension, Plaintiffs opposition was due on August 6, 2018, see

D.E. 29, but Plaintiff did not file his opposition until October 23, 2018   —   over two months late,

D.E. 38. The Court did not consider this tardy submission because Plaintiff did not request a third



2
  In both his Amended Complaint and brief in support of his motion for reconsideration, Plaintiff
refers to this claim as “Negligent Retention/Failure to Train.” D.E. 19 (“Am. Compl.”) ¶ 93; P1.
Br. at 1. However, Plaintiff relies on the elements of a New Jersey negligent supervision/hiring
claim in making this argument, Am. Compl. ¶ 94, and the Court construes the claim accordingly.


                                                  3
adjournment or provide any reason, much less show good cause, for missing this deadline by over

two months,3 and ruled on the motion to dismiss on October 31, 2012. Prior Op. at 7. Plaintiff

could have made this argument before the Prior Opinion and Order but failed to do so without

demonstrating good cause. It is not appropriate on a motion for reconsideration for the Court to

consider this argument.

       Second, the Court notes that Plaintiffs legal support, a 2011 unpublished decision from a

Wisconsin appellate court, interpreting Wisconsin law, (I) is not an intervening change in law (as

it was decided prior to the Court’s Prior Opinion in 201$) and, more importantly, (2) is not binding

on this Court. The unpublished Wisconsin decision does not apply the relevant New Jersey law.

Plaintiff lends no support for its argument that the New Jersey Workers Compensation Act’s

exclusive remedy provision, N.J.S.A.    § 34:15-8.5, does not apply to a co-employee’s allegedly
tortious conduct that continues after plaintiffs employment ends with their shared employer.

Thus, the Court is unpersuaded by this non-binding precedent.

       finally, even if the Court were to accept this argument (that Plaintiff is not barred from

asserting negligent hiring against his fonner employer), Plaintiff did not plausibly plead negligent

supervisionlretention. As noted in the Court’s Prior Opinion, a plaintiff must demonstrate the

following to establish a negligent hiring or supervision claim:

               (1) the employer knew or had reason to know of the particular
               unfitness, incompetence, or dangerous attributes of the employee,
               (2) the employer could reasonably have foreseen that these qualities


  By way of letter, filed on the docket on November 15, 2018, D.E. 43-1, Plaintiffs counsel has
since provided a reason for the delay. The letter is dated September 21, 2018 and is addressed to
Magistrate Judge Clark, but does not appear anywhere on the docket prior to November 15, 2018
(weeks after the Court’s October 31, 2018 decision). Id. To the contrary, the certification of
counsel which accompanies the letter is dated November 14, 2018. D.E. 43. Counsel details
personal obligations as to her brother’s care, a housing situation, and professional obligations. Yet,
counsel fails to indicate why she could not have notified the Court of these issues in a timely
fashion (the letter is less than two pages).
                                                  4
                created a risk of harm to other persons, and (3) the employer’s
                negligence and the employee’s unfitness or dangerous characteristic
                proximately caused the injury.

Prior Op. at 11 (quoting Silvestre v. Belt At!. Corp., 973 F. Supp. 475, 486 (D.N.J. 1997), affd,

156 f.3d 1225 (3d Cir. 199$)).

       Here, Plaintiff claims that AHS knew of Raffino’s history of misconduct towards Plaintiff

and could therefore have reasonably foreseen his future misconduct towards Plaintiff. Am. Compi.

¶f 93-99.   Yet, Plaintiff claims that a BOLO is the proximate cause of his injury, Id.   ¶J $0, 9$;   P1.

Br. at 1-3, but Plaintiff fails to allege that Raffino issued the BOLO or disseminated it. Instead,

Plaintiff alleges that Jim Smith issued the BOLO.     Am. Compi.    ¶ 97;   P1. Br. at 2. Plaintiff does

not allege AHS’s negligent supervision over Jim Smith. Plaintiff insists that the BOLO was “Tony

[Raffino]’s idea,” but the Amended Complaint does not support this assertion. See frederico v.

Home Depot, 507 F.3d 188, 201 (3d Cir. 2007) (explaining that pleadings cannot be amended by

briefing). Thus, Plaintiff failed to plausibly plead AHS’s negligent supervision over Raffino in

connection with the BOLO.

   IV. CONCLUSION

       F or the reasons stated above, and for good cause shown,

       IT IS on this 5th day of February, 2019,

ORDERED that Plaintiffs motion for reconsideration (D.E. 42) is DENIED.



                                                              0               Al
                                               JOHN MICHAEL VAJZ, U.S.D.J.




                                                  5
